Judgment affirmed, with costs, on authority of Hughes v. Borden’s Farm Products Company, Inc. (252 N. Y. 532) and Hart v. Hudson River Bridge Co. (80 id. 622). Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Kapper, J., dissents upon the ground that the law of the case requires a finding that the alleged grease spot on the sidewalk was placed there by the defendants or their employees, and that there is no evidence to support such a finding; further, that the proof is just as consistent with a finding that the grease spot was deposited by a customer of the defendants as it is with the finding reached by the jury.